DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 126 is objected to because of the following informalities:  there is a typo in numbering claim 126, which is erroneously numbered as 16.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 111-126 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomenon without significantly more. The claim(s) recite(s) measuring level of specific miRNAs in multiple sclerosis patient treated for the disease. Such level is a natural level of the miRNA in a patient, which existed before it was discovered by Applicant, therefore it is a natural phenomenon. This judicial exception is not integrated into a practical application because the only active step in the methods is a step of measuring natural level of specific miRNAs. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because further limitations in the claims define the sample from which miRNA level is measured (claims 112, 119), or include abstract steps of comparing miRNA levels (claims 113, 114, 120-122), or define the drug with which patient was treated (claims 117, 126). Such elements do not introduce significantly more than judicial 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claim(s) 111, 112, 114-119, 123-126 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Bigwood et al (WO 2011/163214, December 2011, cited from IDS).
.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 111-126 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bigwood et al, above, and in further view of Keller et al (WO 2010/139811, December 2010, cited from IDS) and Waschbisch et al (PLoS ONE, September 2011, vol.6, issue 9, e24604: 1-5, cited from IDS).
Teachings of Bigwood et al are discussed above.
Bigwood et al do not teach comparing measured miRNA level to a reference level obtained from the patient prior to administration of the drug, or comparing to a reference level obtained during therapeutic treatment.
Keller et al teach that the level of miR-20b, instant SEQ ID NO: 3, is decreased in multiple sclerosis patients (see lines 25-26 on page 29) and such level can be used for multiple sclerosis diagnosis (see lines 10-23 on page 9).
Waschbisch et al teach that treatment of multiple sclerosis restores levels of some miRNAs (see Abstract).
It would have been obvious to one of the ordinary skill in the art at the time invention was made to determing the efficacy of therapeutic treatment of multiple sclerosis by comparing level of miR-29a or miR-20b before and after the treatment or determine the risk for the relapse by comparing current level and the level during therapeutic treatment based on teachings of Bigwood et al, Keller et al and Waschbisch et al. One of the ordinary skill in the art would be motivated to do so, because of Bigwood et al teaching that level of miR-29a is reduced in multiple sclerosis, Keller et al teaching that level of miR-20b is reduced in multiple sclerosis and Waschbisch et al teaching that level of deregulated miRNA can be restored by treating multiple sclerosis. Thus providing motivation to determine that therapeutic treatment was effective if the level of miR-29a and/or miR-20b was increased after natalizumab treatment by comparing levels 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635